Citation Nr: 0103580	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether an overpayment of disability compensation benefits 
was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to March 
1981; he also had 18 years, 11 months, and 20 days of 
additional prior active service.  This appeal arises from a 
November 1990 determination by the Huntington, West Virginia 
RO to reduce the veteran's compensation benefits effective 
June 1, 1992.  A notice of disagreement was received in 
December 1998.  A statement of the case was issued in June 
1999, and a substantive appeal was received in July 1999.


REMAND

Initially, the Board notes that the appeal in this case was 
perfected by the filing of a VA Form 9, signed by the 
veteran, in July 1999.  A January 2000 report of contact, 
however, states that the veteran told his representative that 
he "was adamant that he wanted to withdraw [his] appeal and 
that the file be returned to Huntington."

The pertinent regulation provides that a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (2000).  
Additionally, this regulatory provision stipulates that, 
where a veteran has personally filed a substantive appeal, 
his representative may withdraw the appeal only with the 
veteran's "express written consent."  38 C.F.R. § 20.204(c).  
In the case at hand, it does not appear that there is any 
written statement from the veteran withdrawing the issue from 
appellate consideration, as required by the provisions of 38 
C.F.R. §20.204.  Therefore, the RO should contact the veteran 
and ask him to clarify in writing whether he wishes to pursue 
his claim.  In view of the foregoing, the veteran's case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him to clarify in writing whether he 
wishes to pursue a claim for whether an 
overpayment of disability compensation 
benefits was properly created.  (If the 
veteran desires to withdraw this issue, 
such action must be reduced to writing 
over the veteran's signature and 
incorporated in the claims file.)  The 
document noting the veteran's response 
should be associated with his claims 
file.

2.  Thereafter, if the veteran does not 
desire to withdraw his appeal, the RO 
should undertake any additional 
development suggested by the evidence 
obtained and again review the claim.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
June 1999 statement of the case.

Thereafter, the case should be returned to the Board, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



